Citation Nr: 1244326	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss, prior to August 31, 2011.

2.  Entitlement to disability rating greater than 30 percent for service-connected bilateral hearing loss, from August 31, 2011.

3.  Entitlement to a disability rating greater than 10 percent for service-connected right hand degenerative arthritis.

4.  Entitlement to a disability rating greater than 10 percent for service-connected left hand degenerative arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In his May 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  The requested hearing was scheduled to be held in February 2010.  However, prior to the hearing, the Veteran's representative indicated that the Veteran was unable to attend and requested the issues be considered based on the evidence of record.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704.

This matter was previously before the Board in May 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the issue being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
During the pendency of this appeal, by rating action dated in February 2012, the disability rating for the Veteran's service-connected bilateral hearing loss was raised to 30 percent, effective as of August 31, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

A September 2011 VA examination report shows that the examiner indicated that the Veteran's right and left hand disabilities impacted his ability to work.  In an October 2012 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue has been included among those on appeal before the Board as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased disability rating for the right and left hand degenerative arthritis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  VA audio examination in September 2006 shows Level II hearing impairment in the right ear and Level III hearing impairment in the left ear, based on puretone threshold average and speech discrimination.

2.  VA audio examination in August 2011 shows Level V hearing impairment in each ear based on puretone threshold average and speech discrimination; and Level VI impairment in the right ear and Level VII hearing impairment in the left ear  based on puretone threshold average only.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss, prior to August 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VIA, VII, Diagnostic Code 6100 (2012).

2.  The criteria for a disability rating greater than 30 percent for bilateral hearing loss, from August 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VIA, VII, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2005, April 2006, August 2008, November 2008, December 2008, March 2009, June 2010, and August 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Board further observes that this case was remanded in May 2010 in order to afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, the Veteran was afforded a VA examination in August 2011.  Therefore, the Board finds that the AOJ has substantially complied with the May 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with that of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the disability rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the January 1986 rating decision awarding service connection for bilateral hearing loss, there is no evidence received within one year which relates to the service-connected disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the October 2006 rating action is the proper rating decision on appeal.

Bilateral hearing loss prior to August 31, 2011

Since the date of service connection in January 1986, the Veteran's bilateral hearing loss disability was rated as noncompensable.  In November 2005, the Veteran submitted a claim for an increased disability rating, noting that some ranges of hearing had deteriorated since then.

A VA audio examination report dated in September 2006 shows that the Veteran reported experiencing the greatest difficulty whenever in a crowded area with background noise.  He also described difficulty hearing conversation.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
55
65
49
LEFT
30
45
55
65
49

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.  The diagnosis was mild to severe sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  Otoscopic examination revealed semi-occluding cerumen in each ear canal, and it was recommended that this needed to be cleaned out.  Follow-up evaluation was not indicated.

For the right ear, the average pure tone threshold of 49 decibels, along with speech discrimination of 84 percent, warrants a hearing impairment designation of Level II.  38 C.F.R. § 4.85, Table VI (2012).  For the left ear, the average pure tone threshold of 49 decibels, along with speech discrimination of 76 percent, warrants a hearing impairment designation of Level III.  38 C.F.R. § 4.85, Table VI (2012).  Where the right ear is Level II, and the left ear is Level III, the appropriate disability rating is the assigned zero percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2012).

The Board has also considered whether a higher disability rating might be warranted based on exceptional patterns of hearing impairment.  However, prior to August 31, 2011, a compensable disability rating is not warranted under Table VIa as the Veteran's pure tone threshold was not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) in either ear on the only  examination of record.  Additionally, given that the evidence does not reflect a simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz on examination, a higher disability rating pursuant to section 4.86(b) is not warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2012). 

Additionally, the September 2006 VA examination report specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such effects as difficulty when in a crowded area with background noise, and with hearing conversation.  This was sufficient to comply with the applicable VA policies.  See Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007) (VA audiologist's indication in a report that the Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities.)

Bilateral hearing loss from August 31, 2011

A VA audio examination report dated in August 2011 shows that the Veteran reported experiencing difficulty understanding conversation, especially with female voices.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
85
90
75
LEFT
65
65
90
100
80

Speech audiometry revealed speech recognition ability of 76 percent in each ear.  The diagnosis sensorineural hearing loss in each ear.  The hearing loss was said to impact ordinary conditions of daily life, including ability to work, to the extent that he had difficulty understanding conversation, especially with female voices.

For the right ear, the average pure tone threshold of 75 decibels, along with speech discrimination of 76 percent, warrants a hearing impairment designation of Level V.  38 C.F.R. § 4.85, Table VI (2012).  For the left ear, the average pure tone threshold of 80 decibels, along with speech discrimination of 76 percent, warrants a hearing impairment designation of Level V.  38 C.F.R. § 4.85, Table VI (2012).  Where the hearing impairment designation in each ear is Level V, the appropriate disability rating is 20 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2012).

In considering whether a higher disability rating might be warranted based on exceptional patterns of hearing impairment, the August 2011 findings reveal that the Veteran's pure tone threshold was at least 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) in both ears.  As such, the criteria under 38 C.F.R. § 4.86(b) are applicable.  In this regard, where pure tone threshold average in the right ear is 75 decibels and in the left ear is 80 decibels, Level VI impairment in the right ear and Level VII impairment in the left ear are designated based only on puretone threshold average.  These findings support the currently assigned 30 percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Tables VIA, VII (2012).

The September 2011 VA examination report specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such 
effects as difficulty understanding conversation, especially with female voices.  
This sufficiently complies with the considerations set forth in Martinak, supra.

The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, both prior to and since August 31, 2011, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  While he is generally considered competent to report symptoms as experienced or observed, a lay person is not competent to offer an opinion on complex medical questions, such determining the clinical severity of hearing loss.  As explained above, for VA rating purposes the severity of hearing loss is based on mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  The Veteran does not maintain that he has the ability or equipment to make such findings himself, nor has he identified any evidence or medical source which has made findings which comport with the assignment of a higher disability rating for his bilateral hearing loss during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Essentially, in this case, it is beyond the Veteran's competence to determine the severity of his bilateral hearing loss.  It must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the 
basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Finally, the Board finds that the Veteran's bilateral hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

As such, the Board finds that there is no basis for an additional staged rating beyond that currently in effect for the Veteran's bilateral hearing loss, pursuant to Hart, and the claim for an increased disability rating during each stage must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable disability rating for service-connected bilateral hearing loss, prior to August 31, 2011, is denied.

A disability rating greater than 30 percent for service-connected bilateral hearing loss, from August 31, 2011, is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the issues of entitlement to an increased disability rating for the right and left hand degenerative arthritis and to a TDIU must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

With regard to the issues of an increased disability rating for the right and left hand degenerative arthritis, during the September 2011 VA examination, the Veteran reported that he had last been treated for his disabilities by his private physician (Dr. Brown) four months earlier, and that he was being seen by him every six months.  A review of the Veteran's claims file reveals that there are no treatment records of the Veteran from Dr. Brown associated with the claims file that are dated after June 2008.  As such, this matter must be remanded in order to obtain the specified potentially relevant private medical treatment records.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)  (2012).

Additionally, as noted above, a September 2011 VA examination report shows that the Veteran's right and left hand disabilities were said to impact his ability to work, and in October 2012, his representative raised the issue of entitlement to a TDIU.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims of entitlement to an increased disability rating for the service-connected right and left hand degenerative arthritis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and request that he identify private treatment for his service-connected right and left hand degenerative arthritis, to include treatment with Dr. Brown.  The Veteran should be requested to return an Authorization and Consent to Release Information to the VA (VA Form 21- 4142) to the RO/AMC so that such records may be obtained and associated with the claims file.  If a negative response is received from the Veteran or any identified medical care provider, such must be associated with the claims file.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims of entitlement to an increased disability rating for the right and left hand degenerative arthritis and to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


